DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being Vizer by US 2018/0107528).
As to claim 1, Vizer discloses a computing platform comprising: 
a network interface; at least one processor; at least one non-transitory computer-readable medium; and user preferences data stored on the at least one non-transitory computer-readable medium, wherein the user preferences data indicates comprises a respective set of user preferences data for each of a plurality of users of software hosted by the computing platform; program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computing platform is configured to: 
derive insights related to operation of a set of assets (¶0017); 
receive, from a client station associated with a given user, a request to access the derived insights, wherein the request comprises identifying data for the given user (¶0023); 
use the identifying data for the given user to retrieve, from the at least one non- transitory computer-readable medium, the respective set of user preferences data for the given user (¶0033 & ¶0069); 
define a curated subset of the derived insights that are to be presented to the given user based at least on the respective set of user preferences data for the given user (¶0051); and 
cause the client station associated with the given user to display a visualization of the curated subset of derived insights that are to be presented to the given user (¶0064).

As to claim 2, Vizer discloses the computing system of claim 1, wherein the respective set of user preferences data for the given user includes one or more of (i) an indication of which one or more assets are of most interest to the given user, (ii) an indication of which one or more categories of insights are of most interest to the given user, (iii) an indication of which one or more insight severity levels are of most interest to the given user, (iv) an indication of which one or more insight states are of most interest to the given user, (v) an indication of an insight occurrence state that is of most interest to the given user, or (iv) an indication of a threshold insight confidence level (¶0049).

As to claim 3, Vizer discloses the computing system of claim 1, wherein the respective set of user preferences data for the given user comprises a set of user preferences data for a given organization that has been assigned to the given user based on the given user's association with given organization (¶0020).

As to claim 4, Vizer discloses the computing system of claim 1, further comprising program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computing platform is configured to: after defining the curated subset of the derived insights that are to be presented to the given user, prioritize the curated subset of the derived insights that are to be presented to the given user based on the respective set of user preferences data for the given user (¶0059).

As to claim 5, Vizer discloses the computing system of claim 1, wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to define the curated subset of the derived insights that are to be presented to the given user based at least on the respective set of user preferences data for the given user comprise program instructions that are executable by the at least one processor such that the computing platform is configured to: define the curated subset of the derived insights that are to be presented to the given user based on both (i) the respective set of user preferences data for the given user and (ii) environmental data associated with the operation of at least a subset of assets from the set of assets (¶0029).

As to claim 6, Vizer discloses the computing system of claim 1, wherein the environmental data associated with the operation of at least the subset of assets comprises one or more of (i) geographic location of an asset during operation, (ii) weather conditions associated with the geographic location of the asset during operation, or (ii) geographic terrain associated with the geographic location of the asset during operation (¶0076).

As to claim 7, Vizer discloses the computing system of claim 1, wherein each of the derived insights comprises one of (i) an outlier insight indicative of a measurement value output by a sensor of an asset being considered abnormal, (ii) a critical fault insight indicative of an occurrence at an asset of a type of fault deemed to be critical, (iii) a failure prediction insight indicative of a prediction that an asset failure is likely to occur at an asset in the future, or (iv) an anomaly insight indicative of a prediction that measurement values output by an asset are indicative of a potential problem at the asset (¶0026 & ¶0043).

As to claim 8, Vizer discloses the computing system of claim 1, wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to derive the insights related to operation of the set of assets comprise program instructions that are executable by the at least one processor such that the computing platform is configured to: execute one or more machine learning models that are each configured to output a prediction based on data received by the computing platform.

As to claim 9, Vizer discloses the computing system of claim 1, wherein the visualization includes (i) an insights pane comprising at least a partial listing of the curated subset of the derived insights that are to be presented to the given user and (ii) a details pane that provides additional details regarding a selected insight from the curated subset.

As to claim 10, Vizer discloses the computing system of claim 9, wherein the details pane comprises two or more panels that each provides a respective subset of the additional details regarding the selected insight, and wherein the program instructions that are executable by the at least one processor such that the computing platform is configured to cause the client station associated with the given user to display the visualization comprise program instructions that are executable by the at least one processor such that the computing platform is configured to: dynamically determine which two or more panels to include in the details pane based on a category of the selected insight (¶0058).

As to claim 11, Vizer disclose the computing system of claim 1, wherein individual insights from the curator subset that are related to a related to a common underlying problem are combined into an aggregated insight that is to replace the individual insights within the visualization (¶0069).
As to claim 12, Vizer discloses a non-transitory computer-readable medium comprising program instructions that are executable to cause a computing platform to: 
derive insights related to operation of a set of assets (¶0017); 
receive, from a client station associated with a given user, a request to access the derived insights, wherein the request comprises identifying data for the given user (¶0023); 
use the identifying data for the given user to retrieve, from the at least one non-transitory computer-readable medium, the respective set of user preferences data for the given user (¶0033 & ¶0069);
define a curated subset of the derived insights that are to be presented to the given user based at least on the respective set of user preferences data for the given user (¶0051); and 
cause the client station associated with the given user to display a visualization of the curated subset of derived insights that are to be presented to the given user (¶0064).

As to claim 13, Vizer disclose the computer-readable medium of claim 12, wherein the respective set of user preferences data for the given user includes one or more of (i) an indication of which one or more assets are of most interest to the given user, (ii) an indication of which one or more categories of insights are of most interest to the given user, (iii) an indication of which one or more insight severity levels are of most interest to the given user, (iv) an indication of which one or more insight states are of most interest to the given user, (v) an indication of an insight occurrence state that is of most interest to the given user, or (iv) an indication of a threshold insight confidence level (¶0049).

As to claim 14, Vizer discloses the computer-readable medium of claim 12, wherein the respective set of user preferences data for the given user comprises a set of user preferences data for a given organization that has been assigned to the given user based on the given user's association with given organization (¶0020).

As to claim 15, Vizer discloses the computer-readable medium of claim 12, further comprising program instructions stored on the non-transitory computer-readable medium that are executable to cause the computing platform to: after defining the curated subset of the derived insights that are to be presented to the given user, prioritize the curated subset of the derived insights that are to be presented to the given user based on the respective set of user preferences data for the given user (¶0059).

As to claim 16, Vizer discloses the computer-readable medium of claim 12, wherein the program instructions that are executable to cause the computing platform to define the curated subset of the derived insights that are to be presented to the given user based at least on the respective set of user preferences data for the given user comprise program instructions that are executable to cause the computing platform to: define the curated subset of the derived insights that are to be presented to the given user based on both (i) the respective set of user preferences data for the given user and (ii) environmental data associated with the operation of at least a subset of assets from the set of assets (¶0029).

As to claim 17, Vizer discloses the computer-readable medium of claim 12, wherein the environmental data associated with the operation of at least the subset of assets comprises one or more of (i) geographic location of an asset during operation, (ii) weather conditions associated with the geographic location of the asset during operation, or (ii) geographic terrain associated with the geographic location of the asset during operation (¶0076).

As to claim 18, Vizer discloses the computer-readable medium of claim 12, wherein each of the derived insights comprises one of (i) an outlier insight indicative of a measurement value output by a sensor of an asset being considered abnormal, (ii) a critical fault insight indicative of an occurrence at an asset of a type of fault deemed to be critical, (iii) a failure prediction insight indicative of a prediction that an asset failure is likely to occur at an asset in the future, or (iv) an anomaly insight indicative of a prediction that measurement values output by an asset are indicative of a potential problem at the asset  (¶0026 & ¶0043).

As to claim 19, Vizer discloses a computer-implemented method comprising: 
deriving insights related to operation of a set of assets (¶0017); 
receiving, from a client station associated with a given user, a request to access the derived insights, wherein the request comprises identifying data for the given user (¶0023); 
using the identifying data for the given user to retrieve, from the at least one non-transitory computer-readable medium, the respective set of user preferences data for the given user (¶0033 & ¶0069); 
defining a curated subset of the derived insights that are to be presented to the given user based at least on the respective set of user preferences data for the given user (¶0051); and
causing the client station associated with the given user to display a visualization of the curated subset of derived insights that are to be presented to the given user (¶0064).

As to claim 20, Vizer discloses the computer-implemented method of claim 19, wherein respective set of user preferences data for the given user includes one or more of (i) an indication of which one or more assets are of most interest to the given user, (ii) an indication of which one or more categories of insights are of most interest to the given user, (iii) an indication of which one or more insight severity levels are of most interest to the given user, (iv) an indication of which one or more insight states are of most interest to the given user, (v) an indication of an insight occurrence state that is of most interest to the given user, or (iv) an indication of a threshold insight confidence level (¶0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Bump (US 2017/0084167) discloses systems and methods for generating an alert resolution status based on a contextualized alert. An asset repository stores asset-specific data for interpreting an asset parameter. A diagnostic contextualization component is coupled to the asset repository and generates the contextualized alert by retrieving data in the repository. The component also generates the alert resolution status based on determinations related to the contextualized alert (Abstract).
Prior art Jayaraman (US 2018/0018213) discloses systems and methods for predicting and displaying site safety metrics are provided. Some methods can include assigning respective risk index values to each of a plurality of devices, storing the respective risk index values in a memory device, identifying respective faults of each the plurality of devices in fault, retrieving, from the memory device, the respective risk index values of each of the plurality of devices in fault, prioritizing the respective faults of each of the plurality of devices in fault based on the respective risk index values of the plurality of devices in fault, and transmitting a notification message indicative of the prioritized respective faults (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113